                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        THEODORE WALTER JONES,
                                   7                                                        Case No. 18-cv-05698-DMR
                                                         Plaintiff,
                                   8
                                                v.                                          ORDER TO SHOW CAUSE
                                   9
                                        JOSEPH W MOSS,
                                  10
                                                         Defendant.
                                  11

                                  12          Petitioner Theodore Walter Jones, a state prisoner, has filed this petition for a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus pursuant to 28 U.S.C. § 2254. This action has been assigned to the undersigned

                                  14   Magistrate Judge.

                                  15          Pursuant to 28 U.S.C. § 636(c), with written consent of all parties, a magistrate judge may

                                  16   conduct all proceedings in a case, including entry of judgment. Appeal will be directly to the

                                  17   United States Court of Appeals for the Ninth Circuit. See 28 U.S.C. § 636(c)(3).

                                  18          On October 12, 2018, Petitioner consented to magistrate judge jurisdiction in this matter.

                                  19   [Docket No. 4.]

                                  20                                      ORDER TO SHOW CAUSE

                                  21          It does not appear from the face of the petition that it is without merit. Good cause

                                  22   appearing, the court hereby issues the following orders:

                                  23          1.      The Clerk of the Court shall serve a Magistrate Judge jurisdiction consent form, a

                                  24   copy of this Order, as well as the petition and all attachments thereto upon Respondent and

                                  25   Respondent’s attorney, the Attorney General of the State of California.

                                  26          2.      Within twenty-eight (28) days of the issuance of this Order, Respondent shall

                                  27   complete and file the Magistrate Judge jurisdiction consent form to indicate whether he consents

                                  28   or declines to proceed before the assigned Magistrate Judge. Respondent is free to withhold
                                   1   consent without adverse consequences. If Respondent consents to a Magistrate Judge’s

                                   2   jurisdiction, this case will be handled by the undersigned Magistrate Judge. If Respondent

                                   3   declines, the case will be reassigned to a District Judge. Whether Respondent consents or declines

                                   4   to proceed before the assigned Magistrate Judge, the parties shall abide by the briefing schedule

                                   5   below.

                                   6            3.    Respondent shall file with this court and serve upon Petitioner, within sixty (60)

                                   7   days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules

                                   8   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                   9   Respondent shall file with the Answer a copy of all portions of the relevant state records that have

                                  10   been transcribed previously and that are relevant to a determination of the issues presented by the

                                  11   petition.

                                  12            4.    If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse
Northern District of California
 United States District Court




                                  13   with the court and serving it on Respondent within twenty-eight (28) days of his receipt of the

                                  14   Answer. Should Petitioner fail to do so, the petition will be deemed submitted and ready for

                                  15   decision twenty-eight (28) days after the date Petitioner is served with Respondent’s Answer.

                                  16            5.    Respondent may file with this court and serve upon Petitioner, within sixty (60)

                                  17   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  18   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  19   2254 Cases. If Respondent files a motion to dismiss, Petitioner shall file with the court and serve

                                  20   on Respondent an opposition or statement of non-opposition to the motion within twenty-eight

                                  21   (28) days of receipt of the motion, and Respondent shall file with the court and serve on Petitioner

                                  22   a reply within fourteen (14) days of receipt of any opposition.

                                  23            6.    It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  24   court and Respondent informed of any change of address and must comply with the court’s orders

                                  25   in a timely fashion. Petitioner must also serve on Respondent’s counsel all communications with

                                  26   the court by mailing a true copy of the document to Respondent’s counsel.

                                  27            7.    Extensions of time are not favored, though reasonable extensions will be granted.

                                  28   Any motion for an extension of time must be filed no later than fourteen (14) days prior to the
                                                                                         2
                                                                                              ISTRIC
                                                                                         TES D      TC
                                   1   deadline sought to be extended.                 TA




                                                                                                             O
                                                                                  S




                                                                                                              U
                                                                                 ED
                                   2




                                                                                                               RT
                                                                                                      DERED




                                                                             UNIT
                                                                                              O OR
                                   3          IT IS SO ORDERED.                       IT IS S




                                                                                                                     R NIA
                                   4   Dated: October 12, 2018
                                                                                                   M. Ryu




                                                                             NO
                                                                                           o n n a
                                                                         ______________________________________
                                   5                                                   e D M. Ryu
                                                                                  JudgDonna




                                                                                                                     FO
                                                                              RT




                                                                                                                 LI
                                   6                                               United States Magistrate Judge
                                                                                      ER




                                                                                 H




                                                                                                             A
                                                                                           N                     C
                                                                                                             F
                                   7                                                           D IS T IC T O
                                                                                                     R
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                         3
